Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 03, 2022

The Court of Appeals hereby passes the following order:

A22A0238. IN THE INTEREST OF A. H., A CHILD.

      In January 2021, A. H. was adjudicated delinquent on the charges of
aggravated assault and obstruction of police; the Child was placed “on a six-month
trial release,” during which time the Child was required to satisfy a number of court-
ordered conditions, including completing anger-management courses, undergoing a
behavioral-health assessment, and working toward a General Education Diploma. In
May 2021, the Child again appeared before the juvenile court; during that hearing,
the juvenile court received extensive testimony concerning the Child’s “excellent”
progress and “exemplary” compliance with the trial-release program. Thereafter, the
juvenile court entered an order dismissing the proceedings under OCGA § 15-11-600
(d), concluding that the Child “is not in need of treatment rehabilitation, or
supervision” because the Child had “successfully completed the trial release”
program. Consequently, the juvenile court released the Child from supervision and
sealed the record in accordance with OCGA § 15-11-701 (a). Though the State
purports to appeal the juvenile court’s decision to seal the record in this matter, we
agree with the Child that the State does not have a right to a direct appeal in this
instance.
      “In all cases of final judgments of the juvenile court, appeals shall be taken to
the Court of Appeals or the Supreme Court in the same manner as appeals from the
superior court.” OCGA § 15-11-35. The State’s right to appeal is a creature of statute,
and OCGA § 5-7-1 (a) identifies the circumstances in which the State may file a
direct appeal following adjudication proceedings. Cf. State v. Wheeler, 310 Ga. 72,
74 (1) (849 SE2d 401) (2020). Pursuant to that statute, the State may appeal to the
appropriate court “[f]rom an order, decision, or judgment . . . dismissing any . . .
petition alleging that a child committed a delinquent act.” OCGA § 5-7-1 (a) (1).
However, the dismissal of a juvenile delinquency proceeding pursuant to OCGA §
15-11-600 (d) following an adjudication of delinquency is not a dismissal of a
delinquency petition as that phrase is used in OCGA § 5-7-1 and, thus, will not
authorize a direct appeal. See In the Interest of A. L., 354 Ga. App. 59, 62 (840 SE2d
148) (2020). Further, while the State may appeal “[f]rom an order . . . where the court
does not have jurisdiction or the order is otherwise void,” see OCGA § 5-7-1 (a) (6),
nothing before this Court suggests that the juvenile court acted outside of its
jurisdiction or that the order sealing the record is void. Indeed, OCGA § 15-11-701
(a) requires a juvenile court to seal the record following the “completion of the
process in a case handled through informal adjudication, mediation, or other
nonadjudicatory procedure.” (Emphasis supplied.) Here, the Child was adjudicated
delinquent, and the ultimate dismissal of the proceedings occurred only after the
Child completed the trial release program.1
        Accordingly, the State is not entitled to directly appeal the juvenile court’s
order in this case, and this appeal is dismissed.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/03/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




    1
     While the State complains that the trial release program is “an extrajudicial
procedure unmoored from the Georgia Code and Georgia Uniform Rules of Juvenile
Court,” the State’s appeal does not challenge the trial release program or the ultimate
dismissal of the delinquency proceedings against the Child.